Case 1:20-cv-00484-LO-TCB Document 43 Filed 05/18/20 Page 1 of 5 PageID# 1188




                                                                                 p                L         K         n\
                         IN THE UNITED STATES DISTRICT COURT                                                      !
                        FOR THE EAS FERN DISTRICT OF VIRGINIA                             MAV 1 8 ?020 1
                                    ALEXANDRIA DIVISION
                                                                                                                j
                                                                                       CURK. U.S. DiSTRi; •• f,CURT
                                                                                         ALFXAMDRIA. VIK'JIMA
  AMAZON.COM,INC. and AMAZON
  DATA SERVICES, INC..

                 Plaintiffs.


         V.                                                    CASE NO. I;20-CV-484


  WDC HOLDINGS LLC dba NORTHSTAR
  COMMERCIAL PARTNERS; BRIAN
  WATSON;STERLING NOP PP. LLC;                        FILED UNDER SEAL PURSUANT TO
  MANASSAS NCP PP. LLC; NSIPI                         LOCAL RULE 5
  ADMINISTRATIVE MANAGER;NOVA
  WPC LLC; WHITE PEAKS CAPITAL LLC;
  VILLANOVA TRUST;JOHN DOES i-20.

                 Defendants.




                 DECLARATION OF TIMOTHY LORMAN IN SUPPORT OF
   PLAINTIFFS'SUPPLEMENTAL MEMORANDUM IN SUPPORT Ob SHOW CAUSE
    ORDER AND PLAINTIFFS' APPLICATION FOR PRELIMINARY IN-IUNCTION


         I, Timothy Lorman, hereby declare, under penalty of perjury, as follows:

         1.      I am over the age of 18 years. I have personal knowledge of the facts set forth

  below, and if called upon to do so, I could and would compeieniiy testify thereto.

         2.      1 am a former ChiefOperating Officer(••COO")of Northstar Commercial Partners,

  LLC (•'Northstar"). I held the position of COO at Northstar from March 25, 2019 until April 7,

  2020. I make this declaration in support of Amazon.coin. Inc. and Amazon Data Services, Inc.'s

 (collectively •"Plaintiffs","Amazon", or the "'Company") Supplemental Memorandum in Support

  of Show Cause Order and Plaintiffs' Application for Preliminary Injunction in the above-

  referenced case.
Case 1:20-cv-00484-LO-TCB Document 43 Filed 05/18/20 Page 2 of 5 PageID# 1189
Case 1:20-cv-00484-LO-TCB Document 43 Filed 05/18/20 Page 3 of 5 PageID# 1190
Case 1:20-cv-00484-LO-TCB Document 43 Filed 05/18/20 Page 4 of 5 PageID# 1191
Case 1:20-cv-00484-LO-TCB Document 43 Filed 05/18/20 Page 5 of 5 PageID# 1192
